Title: To James Madison from Anthony Merry, 26 August 1805 (Abstract)
From: Merry, Anthony
To: Madison, James


          § From Anthony Merry. 26 August 1805, Philadelphia. “I have received the Honor of your Letter of the 20th. Instant inclosing a Copy of one from the Deputy Collector of Passamaquoddy respecting the Seizure of the American Schooner John in the Waters of that Bay, and the Impressment of Two Citizens of the United States from the American Revenue Boat, by His Majesty’s Sloop Busy.
          “I shall not fail, Sir, to transmit without Delay a Copy of your Representation on the above Subjects to the Commander in Chief of His Majesty’s Ships on the Halifax Station in Order that proper Attention may be paid to it.”
        